El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
 Se alegó en la querella en este caso que. el abogado Luis Vergne Ortiz actuando como notario público y en violación de la Ley Notarial, dió fe, en cuatro fechas distintas, de que cuatro personas suscribieron y juraron ante él cuatro *31pagarés, por $100 cada uno, habiendo dicho querellado re-gistrado los referidos juramentos en sn Registro de Affidavits, sin constarle qne las firmas eran de los otorgantes. Se alegó, además, qne a virtud de dicha actuación ilegal, Josefa Quiñones Yda. de Maldonado, dando crédito a sn firma notarial, se desprendió, en cuatro ocasiones distintas de la suma de $100.
El querellado, tanto al contestar la querella, como en la vista del caso, admitió los hechos antes expuestos y en su defensa alegó su buena conducta profesional durante veinti-ocho años, tanto como abogado y notario como Secretario de la Corte de Distrito de San Juan, y admitió que “desvián-dose de sn invariable línea de conducta, el querellado, in-fluenciado por la vejez y aparente seriedad y corrección de Belén Olmeda, contra sn costumbre, "indebidamente, por com-placencia en pugna con el estricto cumplimiento de sn de-ber, aceptó qne dicha señora trajera a sn oficina las cuatro obligaciones antes reseñadas y las autorizó, recibiendo en cada caso una compensación de cincuenta centavos.”
Alegó y probó además el querellado que había satisfecho a Josefa Quiñones Yda. de Maldonado el importe de las cua-tro obligaciones mencionadas.
No hay duda alguna de que la actuación del querellado constituyó, no sólo conducta impropia y censurable, sino que ilegal, en él ejercicio de su profesión. Él mismo así lo re-conoce y admite, con humildad y franqueza, que dicen bien de su contextura moral. La perjudicada fue posteriormente resarcida por el querellado en el importe de los pagarés. ,
La complacencia en pugna con el estricto cumplimiento de su deber, confesada por el querellado, pudo haber ensom-brecido para siempre el buen nombre adquirido a través de muchos años de trabajo y de sacrificio. Si no existiera el concepto de responsabilidad que estamos convencidos existe en el querellado, debido a la forma en que ha confrontado los cargos formulados en esta querella, su actuación mere-cería un severo castigo.
*32.Porque a esta conclusión llegamos, somos de opinión que se cumplen los fines de la justicia suspendiendo al querellado en el ejercicio de su profesión de abogado y notario por un término de tres meses y así se ordenará.'